Citation Nr: 0918642	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-36 475	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from November 
1972 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which, in 
pertinent part, denied service connection for PTSD.  The 
Veteran timely perfected an appeal of this matter.

The Veteran requested a Travel Board hearing, which was held 
in January 2009 where he presented as a witness before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.	 The Veteran served on active duty from November 1972 to 
August 1975. 

2.	 On May 13, 2009 the Board received a notification from the 
Department of Veterans Affairs Regional Office in Waco, Texas 
that the Veteran died in February 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, an appellant's claim does not 
survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the Veteran and therefore must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the Veteran for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA Regional 
Office from which the claim originated (listed on the first 
page of this decision).  




ORDER

The appeal is dismissed.




		
ROBERT C. SCHARNBERGER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


